SEITZ, Chief Judge
(concurring).
The plaintiffs seek to distinguish Jackson v. Metropolitan Edison Co., 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed.2d 477 (1974), on the ground that the provision challenged therein became effective unless specifically disproved by the state regulatory agency while here approval by the Pennsylvania Insurance Department was required before the rates and contracts used by the defendants went into effect. Judge GARTH concludes that the record does not support such a factual distinction in that the plaintiffs were, in essence, challenging underwriting enrollment policies which did not require prior state approval. I am willing to assume that the factual distinction pressed by plaintiffs does exist because I do not believe that, on the facts of the instant case, it changes the result.1 I read Jackson to say *9that mere state approval of the practice or policy of the kind presented herein does not constitute state action, at least where the challenged practice or policy was not instituted or prompted by the state. Thus, I concur in Judge GARTH’s conclusion on a broader basis.

. I am willing to make this assumption because I find it difficult to distinguish between the rate structures which were undeniably approved by the Insurance Department and the underlying underwriting decisions on which such rates are based. Moreover, although technically not part of the record as Judge Garth notes, the *9Blue Cross Subscription Agreement, approved by the Insurance Department, states that “a married woman must enroll her husband”. (See Art. V, § 7 of Exhibit “B” annexed to the Brief for Amicus Curiae).